DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 12/21/2020.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/8/2019 and 1/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 10/30/2020, applicants agree to withdraw inventions of specie 2 and elect specie 1 (claims 1-16). Hence Claims 17-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Applicant's election with traverse of specie 1 (claims 1-16) in the reply filed on 12/21/2020 is acknowledged. The traversal is on the ground(s) that species are not mutually exclusive and no burden on the prior art search. Applicants claim two distinct groups of photographing optical lens assemblies which specifying different structures/compositions in languages and figures (see office file on restriction of 6/29/2020), corresponding to different embodiments in instant specification disclosure. The species are independent or distinct because two different combinations, not disclosed as capable of use together, having different structures/operation steps, different functions and different effects are independent. There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics in structures.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 -16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20150268446) in the view of Dai (US 20180239113).

Regarding Claim 1, Chen teaches a photographing optical lens assembly (abstract; fig. figs. 3A, 4A and 5A) comprising six lens elements (fig. 3A, 310, 320, 330, 340, 350, 360), the six lens elements being, in order from an object side to an image side: 
a first lens element with negative refractive power (fig. 3A, 310; ¶[0098], Table 5 gives f1 = -3.11);
a second lens element (fig. 3A, 320; ¶[0098], Table 5 gives f2 = 22.76); 
a third lens element (fig. 3A, 330; ¶[0098], Table 5 gives f3 = 3.04); 
a fourth lens element (fig. 3A, 340; ¶[0098], Table 5 gives f4 = -2.51); 
a fifth lens element (fig. 3A, 350; ¶[0098], Table 5 gives f5 = 2.81); and 
a sixth lens element with negative refractive power (fig. 3A, 360; ¶[0098], Table 5 gives f6 = -9.47) having an image-side surface being concave in a paraxial region thereof and the image-side surface comprising at least one convex shape in an off-axis region thereof (fig. 3A, 360; ¶[0098], Table 5, radius of surface 13; ¶[0096], line 1-9, The 
  
wherein an Abbe number of the second lens element is V2, an Abbe number of the fourth lens element is V4, an Abbe number of the sixth lens element is V6, and the following conditions are satisfied:
10 < V2 + V4 +V6 < 85.
(¶[0098], Table 5 gives V2 = 30.2, V4 = 22.0, V6 = 22.0; so V2 + V4 +V6 = 74.2).

But Chen does not specifically disclose that wherein the negative first lens element having an object-side surface being concave in a paraxial region thereof; wherein a curvature radius of the object-side surface of the first lens element is R1, a curvature radius of an image-side surface of the first lens element is R2, the following conditions are satisfied: (R1+R2) / (R1-R2) < 0.40.

However, Dai teaches a camera lens (abstract; fig. 1), wherein a negative first lens element having an object-side surface being concave in a paraxial region thereof (fig. 1, L1; ¶[0134], Table 1 and Table 3 give S1 surface radius as R1 = -7.7148 and f1 = -11.05); 
wherein a curvature radius of the object-side surface of the first lens element is R1, a curvature radius of an image-side surface of the first lens element is R2,

(R1+R2) / (R1-R2) < 0.40.
(fig. 1, L1; ¶[0134], Table 1 gives R1 = -7.7148, R2 = 26.4562; so (R1+R2) / (R1-R2) = -0.55).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens assembly of Chen by the camera lens of Dai for the purpose of providing of a camera lens which is miniaturized and has a wide angle and a high imaging quality (¶[0031], line 1-3).

Regarding Claim 2, Chen-Dai combination teaches that the photographing optical lens assembly of claim 1, wherein the curvature radius of the object-side surface of the first lens element is R1, the curvature radius of the image-side surface of the first lens element is R2, and the following condition is satisfied:
-2.75 < (R1+R2) / (R1-R2) < 0
(fig. 1, L1; ¶[0134], Table 1 gives R1 = -7.7148, R2 = 26.4562; so (R1+R2) / (R1-R2) = -0.55, as disclosed in Dai).

Regarding Claim 3, Chen-Dai combination teaches that the photographing optical lens assembly of claim 1, wherein the Abbe number of the second lens element is V2, the Abbe number of the fourth lens element is V4, the Abbe number of the sixth lens element is V6, and the following condition is satisfied:
30 < V2 + V4 +V6 < 75.


Regarding Claim 4, Chen-Dai combination teaches that the photographing optical lens assembly of claim 1, wherein a curvature radius of an object-side surface of the second lens element is R3, a curvature radius of an image-side surface of the second lens element is R4, and the following condition is satisfied:
[Symbol font/0x7C]R3/R4[Symbol font/0x7C] < 2.0.
(¶[0098], Table 5 gives R3 = -4.914, R4 = -4.435; so [Symbol font/0x7C]R3/R4[Symbol font/0x7C] = 1.11, as disclosed in Chen).

Regarding Claim 5, Chen-Dai combination teaches that the photographing optical lens assembly of claim 1, wherein the object-side surface of the first lens element comprises at least one convex critical point in an off-axis region thereof (fig. 1, L1, S1, as disclosed in Dai).

Regarding Claim 6, Chen-Dai combination teaches that the photographing optical lens assembly of claim 1, wherein a focal length of the first lens element is f1, a focal length of the sixth lens element is f6, and the following condition is satisfied:
0.50 < f1/f6 < 4.0.
(fig. 1, L1, L6; ¶[0134], Table 3 give f1 = -11.05 and f6 = -2.80; so f1/f6 = 3.95, as disclosed in Dai). 


-0.60 < f1/f2
(¶[0098], Table 5 gives f1 = -3.11, f2 = 22.76; so f1/f2 = -0.137, as disclosed in Chen).

Regarding Claim 8, Chen-Dai combination teaches that the photographing optical lens assembly of claim 1, wherein the third lens element has positive refractive power, the fourth lens element has negative refractive power, and the fifth lens element has positive refractive power.
(¶[0098], Table 5 gives f1 = -3.11, f2 = 22.76; f3 = 3.04, f4 = -2.51, f5 = 2.81, f6 = -9.47, as disclosed in Chen).

Regarding Claim 9, Chen-Dai combination teaches that the photographing optical lens assembly of claim 1, wherein a maximum optical effective radius of the object-side surface of the first lens element is Y11, a maximum optical effective radius of the image-side surface of the sixth lens element is Y62, and the following condition is satisfied:
0.50 < Y11/Y62 < 1.50.
(fig. 1, L1, L6; ¶[0134], Table 1,  -- the effective radius of L1 and L6 can be estimated having Y11/Y62 = 0.76, as disclosed in Dai).


1.0 < [Symbol font/0x7C]f2/f1[Symbol font/0x7C];
1.0 < [Symbol font/0x7C]f2/f3[Symbol font/0x7C];
1.0 < [Symbol font/0x7C]f2/f4[Symbol font/0x7C];
1.0 < [Symbol font/0x7C]f2/f5[Symbol font/0x7C]; and
1.0 < [Symbol font/0x7C]f2/f6[Symbol font/0x7C].
(¶[0098], Table 5 gives f1 = -3.11, f2 = 22.76; f3 = 3.04, f4 = -2.51, f5 = 2.81, f6 = -9.47; so [Symbol font/0x7C]f2/f1[Symbol font/0x7C] = 7.3, [Symbol font/0x7C]f2/f3[Symbol font/0x7C] = 7.49, [Symbol font/0x7C]f2/f4[Symbol font/0x7C] = 9.07, [Symbol font/0x7C]f2/f5[Symbol font/0x7C] = 8.1, [Symbol font/0x7C]f2/f6[Symbol font/0x7C] = 2.4, as disclosed in Chen).

Regarding Claim 11, Chen-Dai combination teaches that the photographing optical lens assembly of claim 1, wherein a minimum value among absolute values of the curvature radii of the surfaces of each lens element of the photographing optical lens assembly is an absolute value of a curvature radius of the image-side surface of the sixth lens element.
(fig. 1, L6; ¶[0134], Table 1 gives S12 surface radius as R12 = -1.3399, as disclosed in Dai).


0 < (R5+R6) / (R5-R6) < 2.0.
(¶[0109], Table 7 gives R5 = 5.502, R6 = -2.610, so (R5+R6) / (R5-R6) = 0.36, as disclosed in Chen).

Regarding Claim 13, Chen-Dai combination teaches that the photographing optical lens assembly of claim 1, wherein a maximum optical effective radius of the object-side surface of the first lens element is Y11, an entrance pupil diameter of the photographing optical lens assembly is EPD, and the following condition is satisfied:
2.0 < Y11/EPD < 7.0.
(fig. 1, L1; ¶[0134], Table 3 gives f = 3.47, Fno = 2.44, ---so EPD = 1.42; Table 1 gives thickness of L1 d1 = 0.7015, so Y11 can be estimated as about Y11 = 5.15; hence Y11/EPD = 3.6, as disclosed in Dai).

Regarding Claim 14, Chen-Dai combination teaches that the photographing optical lens assembly of claim 1, wherein an f-number of the photographing optical lens assembly is Fno, a maximum field of view of the photographing optical lens assembly is FOV, an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum image height of the photographing optical lens assembly is ImgH, and the following conditions are satisfied:

120 degrees < FOV; 
(¶[0098], Table 5 gives Fno = 2.6, HFOV = 63.5 deg, ---FOV = 127 deg, as disclosed in Chen); and

1.0 < TL/ImgH < 2.2.
(¶[0142], Table 30 gives TL = 9.68, f =3.58; ¶[0146], Table 35 gives ImgH/f = 1.265; so TL/ImgH = 2.14, as disclosed in Dai).

Regarding Claim 15, Chen-Dai combination teaches that an image apparatus, comprising: the photographing optical lens assembly of claim 1; and an image sensor disposed on an image surface of the photographing optical lens assembly (fig. 3A, 380, 390; ¶[0097], line 1-5, the image plane 380; the focal length of the imaging lens assembly; the image sensor 390, as disclosed in Chen).

Regarding Claim 16, Chen-Dai combination teaches that an electronic device, comprising: the image apparatus of claim 15 (¶[0051], line 1-8, According to the present disclosure, an imaging device is provided. The imaging device includes the imaging lens assembly according to the aforementioned imaging lens assembly of the present disclosure, and an image sensor, wherein the image sensor is located on the image side of the aforementioned imaging lens assembly, that is, the image sensor can be disposed on or near an image plane of the aforementioned imaging lens assembly, as disclosed in Chen).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 


/JIE LEI/Primary Examiner, Art Unit 2872